United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-3813
                                   ___________

Garold Stults,                         *
                                       *
           Appellant,                  *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
Larry G. Massanari, Acting             * Western District of Missouri.
                                1
Commissioner of Social Security,       *
                                       * [UNPUBLISHED]
           Appellee.                   *
                                  ___________

                          Submitted: July 9, 2001
                              Filed: July 16, 2001
                                  ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

       Garold Stults appeals the district court’s2 order affirming the Commissioner’s
decision to deny disability insurance benefits and supplemental security income. We

      1
       Larry G. Massanari has been appointed to serve as Acting Commissioner of
Social Security, and is substituted as appellee pursuant to Federal Rule of Appellate
Procedure 43(c)(2).
      2
      The Honorable John T. Maughmer, United States Magistrate Judge for the
Western District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
review that decision to determine whether it is supported by substantial evidence on the
record as a whole. See Ingram v. Chater, 107 F.3d 598, 600 (8th Cir. 1997).

       Having carefully reviewed the record, including the evidence Stults submitted
to the Appeals Council, see Cunningham v. Apfel, 222 F.3d 496, 500 (8th Cir. 2000),
we find no basis for disturbing the ALJ’s credibility determination, see Gray v. Apfel,
192 F.3d 799, 803-04 (8th Cir. 1999) (ALJ properly discredited claimant’s subjective
complaints of pain based on discrepancy between complaints and medical evidence,
lack of pain medications, and claimant’s activities), or his conclusion that Stults had the
residual functional capacity to perform his past relevant work as a grill operator, see
Sells v. Shalala, 48 F.3d 1044, 1046 (8th Cir. 1995) (when determining whether
claimant can perform such work, ALJ must specify demands of such work and compare
them with what claimant was capable of doing).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-